Citation Nr: 1527590	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for erectile dysfunction (ED).

5. Entitlement to service connection for right knee disability.

6. Entitlement to an increased disability rating for left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an October 2008 rating decision, the RO denied service connection for hearing loss, tinnitus, hypertension, and ED. In a November 2012 rating decision, the RO denied service connection for right knee disability, and continued an existing 10 percent disability rating for left knee disability.

In April 2014, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of service connection for right ankle disability has been raised by the record in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for hypertension and ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have disabling hearing loss in his right ear.

2. Left ear hearing was normal at separation from service; disabling hearing loss found many years after service is not attributable to noise exposure during service.

3. Tinnitus had onset in service and continued after service.

4. The Veteran sustained right knee injury during service that produced ongoing disability.

5. The Veteran's left knee disability is manifested by pain, reduced endurance, and numbness, without limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or functional impairment equivalent to such limitation.


CONCLUSIONS OF LAW

1. Neither left ear hearing loss nor claimed right ear hearing loss was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303.

3. Right knee disability was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303.



4. The left knee disability has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in July 2008, before the initial decision on the issues on appeal. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2015 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2015 Board hearing. The examination reports appropriately and sufficiently address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hearing Loss

The Veteran contends that he has hearing loss that began during service or was caused by noise exposure during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including organic diseases of the nervous system, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b). Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id. 

However, 38 U.S.C.A. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). What still must be shown in such cases are the present disability and nexus elements of a service connection claim. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that he served in combat in Vietnam. His service personnel records show that he served in Vietnam for a year during his 1970 to 1972 service. His specialty was light weapons infantryman, and he was awarded a combat infantryman badge. The Board concludes that he engaged in combat with the enemy in active service during a period of war.

The Veteran states that during his combat service he was exposed to weapons noise. In a July 2008 statement, Mr. J. C. reported that he served with the Veteran, and that they were exposed to considerable combat noise. Mr. C. recalled that booby trap exploded near him and the Veteran. Right after that explosion, Mr. C. stated, he experienced temporary complete hearing loss. The Board accepts that the Veteran had considerable exposure to noise during service.

The Veteran had hearing testing on examinations in January 1970 for entrance into service and in December 1971 for separation from service. Testing on each of those examinations showed hearing levels that do not constitute a hearing impairment disability for VA disability benefits purposes. On each occasion, the auditory thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were all 25 decibels or fewer. Speech recognition was not tested at those times. The evidence from the time of service thus indicates that he did not have disabling hearing impairment during service.

The claims file does not contain any measurement of the Veteran's hearing levels during the year following his separation from service; so there is no basis to presume service connection for hearing loss.

On VA audiological evaluation in September 2008, the Veteran reported a history of exposure to noise during combat service in Vietnam. He stated that since service he had experienced hearing loss that significantly affected his ability to communicate effectively in employment situations and daily activities. On testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
35
LEFT
20
10
20
15
40

Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear. Thus, in the right ear, the Veteran did not have impaired hearing considered a disability for VA disability benefits purposes. In the left ear, he did have impaired hearing considered a disability for VA benefits purposes. The examining audiologist noted that, on the Veteran's service separation examination, he had hearing sensitivity well within normal limits. Based on that history, the examiner expressed the opinion that it is less likely than not that the Veteran's disabling left ear hearing loss it was caused by his noise exposure during service.

The Veteran was exposed to noise during service, but he did not develop a hearing loss disability at that time. He does not have current disabling hearing loss in his right ear, so service connection for right ear hearing loss is denied. The VA audiologist is competent to opine on the likely etiology of hearing loss, and his opinion regarding the current left ear hearing loss is well reasoned. The Board finds that opinion persuasive. The greater persuasive weight of the evidence is against service connection for the current left ear hearing loss.

Tinnitus

The Veteran contends that he has tinnitus that began during service. As noted above, he served in combat in Vietnam. Fellow serviceman Mr. C. corroborated his account of combat noise exposure. The Board accepts the history of combat noise exposure. 

The Veteran had a medical examination in December 1971 for separation from service, but the records do not include any detailed report of medical history at that time. In the September 2008 VA audiology examination, the Veteran reported tinnitus that had onset during service. The examiner expressed the opinion that it is less likely than not that the reported tinnitus was caused by noise exposure during service. In stating that opinion, the examiner did not indicate whether he believed the Veteran's account that he began to experience tinnitus during service, and continued to experience it after service.

The Board concludes that the accounts of the Veteran and Mr. C. are credible, and accepts that they were exposed to considerable combat noise. The Board finds that the reported onset of tinnitus during service is consistent with the conditions of his wartime combat service. In accordance with 38 U.S.C.A. § 1154(b), the Board accepts the lay evidence that tinnitus began in service after an explosion or other combat-related noise. The Board resolves reasonable doubt in the Veteran's favor, and grants service connection for tinnitus.

Right Knee

The Veteran contends that he sustained right knee injury during service and has ongoing right knee disability. He reports that on one occasion during service he jumped from a helicopter from a height, landed hard, and sustained injuries, including injuries to both knees. The RO has granted service connection for disorders of the left knee and left hip.

The Veteran's service records reflect that he served in an airborne unit, and that he served in combat in the infantry in Vietnam.

In July 2008, F. M. T. wrote that he was the Veteran's squad leader during service in Vietnam. Mr. T. stated that, during an operation in February 1971, his platoon had to jump from a helicopter into grass, from a height of eight to fifteen feet. He reported that the Veteran complained of severe knee pain after jump. He indicated that he was willing to have the Veteran evacuated for treatment, but that the Veteran asked to stay in the field with the unit.

Reports of VA medical examinations and VA treatment from 2008 forward reflect the Veteran's reports that he had arthroscopic surgery on his right knee in the 1990s. In VA treatment, he related having pain in both knees, worse in the left. One examiner observed that he walked favoring his right knee.

In August 2012, MRI of the Veteran's right knee showed chondromalacia and a probable meniscus tear. 

In an October 2012 statement, the Veteran wrote that he sustained injuries in February 1971 when he jumped from a helicopter. He stated that injuries on his left side were worse, but that he did sustain injury of his right knee and ankle. He stated that he experienced right knee pain thereafter, and underwent surgery on that knee in the 1990s. He reported ongoing right knee pain and instability.

In November 2012, the Veteran underwent right knee arthroscopic surgery.

On VA examination in September 2013, the Veteran reported that he wore braces on both knees when he played golf. Flexion of the right knee was limited to 130 degrees.

In December 2013, a VA primary care provider expressed the opinion that it is more likely than not that the Veteran sustained injuries to his left and right knees when he jumped from a helicopter in service in 1971, and that his current right knee disability was related to the injury in service.

In a June 2014 VA examination, the examiner noted the Veteran's account of left and right knee injury in service and of right knee surgery in the 1990s. The examiner noted the 2012 right knee surgery. The examiner expressed the opinion that it is less likely than not that current right knee disability was caused by injury in service. The examiner explained that there were no service treatment records showing a right knee disorder during service.

In the April 2015 Travel Board hearing, the Veteran reported that upon landing from jumping from a helicopter during service he experienced pain in both knees, worse in the left. He stated that he experienced right knee pain over the years since then, and had received treatment from the 1990s forward for right knee problems.

As noted above, the Veteran engaged in combat with the enemy in active service during a period of war. In accordance with 38 U.S.C.A. § 1154(b), the Board accepts the lay accounts from the Veteran and Mr. T. as adequate evidence of the jump from the helicopter during service and the resulting right knee pain, even though those events and symptoms are not addressed in the available records from service. One VA clinician has supported the likelihood that the Veteran's current right knee disability is related to the jump during service, while another has opined against such a connection. Resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for the Veteran's right knee disability.

Left Knee

The Veteran submitted a claim in July 2008 for service connection for left knee disability, claimed as residual to injury he sustained in service when he jumped from a helicopter. In a November 2009 rating decision, the RO established service connection, effective in July 2008, for left knee disability. The RO assigned a 10 percent disability rating. In September 2012, the Veteran requested an increased rating for his left knee disability. He underwent left knee arthroscopic surgery in October 2012. He contends that the disability has worsened and warrants a disability rating higher than 10 percent. The RO currently describes his left knee disability as arthritis with a residual nontender scar.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Clinicians have found arthritis in the Veteran's left knee. In October 2012, he underwent left knee surgery, with partial meniscectomy to address a partial tear of the meniscus.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).  

Under the rating schedule, arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint. If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

As the Veteran's left knee disorder involves injury of the meniscus, also known as the semilunar cartilage, it is also appropriate to consider 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259, which address disorders of the semilunar cartilage. Under Diagnostic Code 5258, semilunar cartilage that is dislocated, with frequent episodes of "locking," pain, and effusion is rated at 20 percent. Under Diagnostic Code 5259, removal of semilunar cartilage, if symptomatic, is rated at 10 percent.

The Veteran has contended that his left knee is unstable. Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated at 30 percent if the instability is severe, 20 percent if moderate, and 10 percent if slight.

In evaluating the Veteran's left knee disability, the RO has also considered a nontender scar from the 2012 surgery. For a scar that is unstable or painful, the rating schedule provides for a separate compensable rating. 38 C.F.R. § 4.118, Diagnostic Code 7804.

VA treatment notes from 2011 through 2014 reflect that the Veteran reported ongoing and worsening left knee pain and insecurity. In October 2011, MRI showed a left knee meniscus tear. He had a cortisone injection in his left knee in February 2011 and a Synvisc injection in that knee in November 2011. Left knee MRI in May 2012 showed degenerative changes, a complex tear of the posterior horn of the medial meniscus, and an abnormality suggesting a partial tear of the distal popliteus tendon. June 2012 x-rays showed left knee arthritis. In October 2012, he underwent left knee arthroscopic surgery with debridement of a meniscus tear, partial medial meniscectomy, and medial plica debridement. He had a Synvisc injection in his left knee in November 2012. In June 2013, the left knee had motion from 0 to 120 degrees, and had signs of bursitis.

On VA medical examination in September 2013, the Veteran reported chronic daily pain in his left knee. He stated that he had to constantly stretch out the knee to stay comfortable. He reported that he wore braces on both knees when he played golf or went to the gym. He indicated that he had received Synvisc injections in his left knee. He stated that he could stand for 30 minutes. He reported that he had retired from one career, and presently worked 40 hours a week supervising school bus drivers. The range of motion of the left knee was from 0 to 140 degrees, with no evidence of painful motion. He was able to repeat the motion three times, and the range of motion was the same after those repetitions. The examiner noted that the left knee disability interfered with sitting, standing, and weightbearing. On testing the left knee had normal stability and full strength. The surgical scar on that knee was not painful or unstable.

On VA examination in June 2014, the range of motion of the left knee was from 0 to 140 degrees, without objective evidence of painful motion. He was able to repeat the motion three times, and the range of motion was the same after those repetitions. On testing the left knee had normal stability and full strength.

In the April 2015 Board hearing, the Veteran reported that his left knee had constant pain. He stated that he wore a brace on that knee most of the time. He noted that, for safety reasons, he could not wear the brace while driving a vehicle. He reported that treatment for his left knee disability included Synvisc injections twice a year. He stated that he had reduced endurance for walking. He explained that, even with the brace, he could not walk enough even for nine holes of golf without the knee becoming extremely painful. He stated that he was limited to walking short distances, followed by leaning against something for a while to rest that knee. He reported that the knee became fatigued and weak, and that it clicked and sometimes locked. He stated that there was numbness on the left side of the knee. 

The 10 percent rating that the RO assigned for the Veteran's left knee disability addresses arthritis in that knee. The left knee surgery the Veteran underwent in 2012 included partial removal of semilunar cartilage. Treatment and examination records and his hearing testimony indicate that the since the surgery that removal has been symptomatic, with symptoms including pain, numbness, and reduced endurance for weightbearing. The partial cartilage removal and residual symptoms raise a question as to whether it is appropriate to assign a separate 10 percent rating under Diagnostic Code 5259. The assignment of such a rating, however, would constitute pyramiding, or rating the same disability under various diagnoses, which is to be avoided, as explained at 38 C.F.R. § 4.14. The symptoms attributable to the cartilage removal, pain and reduced endurance, are also produced by arthritis, which is already compensated in the Veteran's left knee. Further, while the VA General Counsel has specifically found that separate ratings for knee disabilities may be assigned for arthritis and instability, and for limitation of flexion and limitation of extension, there is no precedent for assigning separate ratings for knee arthritis and the residuals of cartilage removal. For these reasons, a separate rating will not be assigned for symptoms residual to the cartilage surgery.

Pyramiding concerns similarly apply to consideration of a separate rating under Diagnostic Code 5258. More importantly, the medical evidence has not shown that the tearing, repair, and partial removal of the left knee semilunar cartilage have produced frequent episodes of locking and effusion. Thus, a separate rating under Diagnostic Code 5258 is not warranted.

Even with consideration of pain and reduced endurance, the Veteran's left knee has had a functional range of motion that does not meet the criteria for higher ratings for arthritis based on Diagnostic Codes 5260 and 5261. Treatment and examinations have not shown objective evidence of instability that would warrant a separate compensable rating under Diagnostic Code 5257. The Veteran does not claim, and no evidence shows, that his left knee surgical scar has been painful or unstable; so no compensable rating is warranted for that.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations. He has not contended, and the record does not suggest, that his left knee disability markedly interferes with employment. His left knee disability thus has not suggested an exceptional or unusual disability picture, and it is not necessary to refer the rating issue for consideration of extraschedular ratings. 

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In a September 2009 rating decision, the RO denied the Veteran's June 2009 claim for a total disability rating based on individual unemployability. In a 2013 VA examination, the Veteran reported that he was working full time in employment that he took on after retirement from other employment. In the April 2015 Board hearing, he indicated that he was still employed. Thus, the present record does not indirectly raise the issue of unemployability.


ORDER

Entitlement to service connection for current left ear hearing loss and claimed right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right knee disability is granted.

Entitlement to a disability rating higher than 10 percent for left knee disability is denied.


REMAND

The Board is remanding the claims for service connection for hypertension and ED to the RO for the development of addition evidence.

The Veteran has hypertension that was diagnosed after service. He contends that his hypertension is secondary to his service-connected diabetes mellitus. Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). In a July 2009 VA examination, the examiner commented that the Veteran's hypertension is not causally related to his diabetes. The claims file does not contain any medical finding or opinion addressing the likelihood that his diabetes aggravates his hypertension. The Board is remanding the issue for a VA examination with file review and opinion as to the likelihood of such a relationship.

The Veteran has ED that developed after service. In the July 2009 VA examination, the examiner noted the Veteran's report that onset of ED occurred before diagnosis of diabetes. The claims file does not contain, however, any medical finding or opinion addressing the likelihood that his diabetes aggravates his ED. The examination and file review on remand is to include opinion as to the likelihood of such a relationship.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of his hypertension and ED. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to express opinions, with respect to the Veteran's hypertension and his ED, as to whether it is at least as likely as not (at least a 50 percent likelihood) that each disorder is (a) proximately caused, or (b) aggravated, by his diabetes. Ask the examiner to explain the conclusions reached.

2. Thereafter, review the expanded record and reconsider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


